Citation Nr: 0310432	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  01-01 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 
1992, for the award of service connection for low back 
disability.

2.  Entitlement to higher initial schedular evaluations for 
low back disability, evaluated as 20 percent disabling from 
March 11, 1992, to July 31, 1997, and 40 percent disabling 
from August 1, 1997.

3.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
May 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The veteran testified at hearings at the RO before a hearing 
officer in December 1992, before a decision review officer in 
March 1999 and before another decision review officer in 
April 2002.  Transcripts of those hearings have been 
associated with the record.

The issues of entitlement to a total rating based on 
unemployability due to service-connected disabilities is 
addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The Board denied entitlement to service connection for 
low back disability in a decision dated in October 1965.

3.  The veteran's application to reopen his claim of 
entitlement to service connection for low back disability was 
received on March 11, 1992; the RO subsequently granted 
reopening of the claim based on new and material evidence 
other than service department records but then denied the 
reopened claim; the veteran appealed this denial to the 
Board, which entered a decision in September 1996 granting 
service connection for low back disability.  

4.  For the period from March 11, 1992, to July 31, 1997, the 
veteran's low back disability was manifested by limitation of 
motion which more nearly approximated severe than moderate.

5.  For the period from August 1, 1997, the veteran's low 
back disability has been manifested by severe limitation of 
motion, with no evidence of ankylosis of the lumbar spine or 
neurological findings consistent with intervertebral disc 
syndrome. 

3.  The veteran has no current psychiatric impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 11, 
1992, for the award of service connection for low back 
disability have not been met. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2002).

2.  For the period from March 11, 1992, to July 31, 1997, the 
schedular criteria for an initial evaluation of 40 percent, 
but no higher, for low back disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5292 (2002).

3.  For the period from August 1, 1997, the schedular 
criteria for an evaluation in excess of 40 percent for low 
back disability have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292 (2002).

4.  The criteria for an increased rating for anxiety reaction 
have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that through the statements of the case 
and supplements thereto, numerous letters letter from the RO 
to the veteran, Board remands and three hearings, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would render in obtaining evidence 
on the veteran's behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records have been associated 
with the claims folders, and the RO has afforded the veteran 
appropriate examinations of his disabilities.  The veteran 
has also been afforded three opportunities to testify before 
hearing officers at the RO.  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.


II.  Analysis

Earlier Effective Date for the Award of Service 
Connection for Low Back Disability

Review of the record reveals that service connection for a 
back disability was denied by the RO in February 1948.  The 
veteran did not appeal that rating decision.  A subsequent RO 
denial of entitlement to service connection for back 
disability was appealed to the Board, which denied the appeal 
in an October 1965 decision.  The veteran did not request 
reconsideration of the Board's decision.  The veteran's 
application to reopen his claim of entitlement to service 
connection for low back disability was received on March 11, 
1992.  Reopening of the claim was subsequently granted by the 
RO on the basis of new and material evidence other than 
service department records.  The RO then denied the reopened 
claim.  The veteran appealed the denial to the Board, which 
granted service connection for low back disability in a 
September 1996 decision.  In its decision implementing the 
Board's grant, the RO assigned an effective of March 11, 1992 
for service connection for low back disability.

The veteran essentially contends that he injured his back 
during his active military service and that he has been 
suffering from back disability since that time.  He maintains 
that the effective date for his award of entitlement to 
service connection for low back disability should be the date 
following his discharge in 1944.  The veteran has presented 
various lay statements regarding his injury in service and 
the condition of his back on his release from active duty.  
The RO determined that the veteran's claim warranted 
reopening based on such statements. 

The Board has found no reason to doubt the credibility of the 
veteran's testimony and statements regarding the inception of 
his low back disability.  Likewise, the Board does not doubt 
the veracity of the lay statements submitted in support of 
his claim for an earlier effective date.  However, while 
evidence demonstrating that the veteran developed chronic 
back disability during service warrants a grant of service 
connection, it is not sufficient to establish entitlement to 
an effective date of the day following the veteran's 
discharge from service for the award of service connection.   

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

The pertinent and undisputed facts in this case are that the 
veteran was denied entitlement to service connection in prior 
final RO and Board decisions, his application to reopen the 
claim was received on March 11, 1992, and the claim was 
reopened based on new and material evidence other than 
service department records.  Under the law, the earliest 
possible effective date and the appropriate effective date in 
this case is the date of receipt of the reopened claim.  
Accordingly, the veteran's claim of entitlement to an earlier 
effective date for the grant of service connection for low 
back disability must be denied.  

Initial Schedular Ratings for Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that further development of the medical evidence 
is in order.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  

In his March 1992 application to reopen his claim of 
entitlement to service connection for low back disability, 
the veteran indicated that his back had been injured during 
service and that he had sought treatment at a VA hospital 
subsequent to his discharge.  

In June 1995 the veteran notified the RO that he had received 
no treatment.

A VA neurological examination was conducted in July 1995.  
The veteran complained of long standing back pain.  He 
reported that his right foot gave out at times and that his 
legs went to sleep if he had to stand for prolonged periods.  
On physical examination, tone and bulk were within normal 
limits throughout.  There was trace decrease in temperature, 
pin, and vibration to below the ankles, but the examiner 
opined that that was more likely age related.  The examiner 
noted that there were no neurologic deficits.  There was no 
weakness or loss of motor control.  The diagnosis was normal 
neurologic examination.

On VA examination in December 1996, the veteran complained of 
back pain and indicated that he had injured his back on an 
obstacle course during boot camp, and subsequently while 
lifting boxes while on active duty.  He reported that he 
sometimes slept on the floor and that he had pain in his 
right buttock down to his right leg and foot.  On physical 
examination the examiner noted that the veteran was very 
jumpy secondary to Tourette's syndrome.  The veteran 
complained of pain to direct palpation along the mid dorsal 
spine and lower lumber spine.  He also complained of right 
sciatic pain.  Muscle strength for lower extremities was 
fair, but no specific muscle atrophy was noted.  Range of 
motion testing revealed forward flexion to 40 degrees, 
extension to 10 degrees, lateral flexion to 25 degrees 
bilaterally and rotation to 30 degrees bilaterally.  There 
was objective evidence of pain on motion in the veteran's 
halting movements and verbalizations of pain.  X-rays of the 
veteran's lumbosacral spine revealed narrowed L4-5 and L5-S1 
disc spaces and minimal hypertrophic changes.  The diagnosis 
was minimal degenerative joint disease of the lumbar spine, 
mild scoliosis of the thoracic spine and right sciatic 
irritation.

At a hearing at the RO before a decision review officer in 
March 1999, the veteran's representative argued that the 
veteran manifested neurological symptoms related to his back 
disability and that the diagnostic criteria for 
intervertebral disc syndrome should be considered.  The 
veteran testified that he experienced spasms that would cause 
him to lose his balance.  He indicated that the majority of 
his spasms occurred at night.  

VA outpatient treatment records from December 2000 show a 
diagnosis of probable degenerative joint disease, but the 
veteran refused intervention.

The veteran was afforded an additional VA examination in 
February 2001.  He indicated that he had injured his back 
moving boxes during service.  The examiner noted that 
previous X-rays had revealed mild degenerative joint disease 
and narrowed disc spaces.  The veteran complained of 
"electric shocks" and pain.  He denied treatment and noted 
that he did not like to take medications.  He assessed his 
pain as moderate and indicated that the pain was always 
present, but that he experienced what he described as shocks 
sporadically and briefly.  Physical examination revealed a 
forward-flexed stance.  The veteran caught himself when he 
experienced sudden shuddering tics, which affected his whole 
body.  Lumbosacral ranges of motions were forward flexion to 
35 degrees, extension to 10 degrees, lateral flexion to 20 
degrees bilaterally and rotation to 30 degrees bilaterally.  
Muscles of the veteran's back were soft, with no spasms 
elicited.  Neurological examination was normal other that the 
intermittent tics and spasm movements involving the veteran's 
head and extremities.  X-rays revealed slight lumbar 
scoliosis, moderately severe disc narrowing at L4-5 and L5-S1 
with small marginal osteophytes and subchondral sclerosis.  
There was moderate bilateral facet arthropathy at L5-S1.  The 
findings were noted to be slightly more progressive than 
previous X-rays.  

The diagnoses were degenerative arthritis of the spine, not 
inconsistent with the veteran's age and degenerative disc 
disease of the lower lumbar spine with no radiculopathy or 
neuropathy.  The examiner opined that the veteran would be 
unable to perform more than light duty assignments.  He 
stated that the veteran would only be able to perform a light 
duty type of assignment.  He added that the veteran would 
only be able to perform a sedentary job such as that in an 
office setting and would be unable to perform any job 
requiring labor or anything physical with his current back 
disability.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R.       §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Ankylosis of the lumbar spine warrants a 50 percent 
evaluation if the ankylosis is unfavorable or a 40 percent 
evaluation if the ankylosis is favorable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289.

Diagnostic Code 5292 pertains to limitation of motion of the 
lumbar spine.  Slight limitation of lumbar spine motion is 
evaluated as 10 percent disabling; moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling.  

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) provides that 
intervertebral disc syndrome warrants a 20 percent rating if 
it is moderate with recurring attacks.  Where the disability 
is severe with recurring attacks and intermittent relief, a 
40 percent evaluation is warranted.  When there is pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, a 60 percent evaluation is appropriate.  

The Board also notes that during the pendency of the 
veteran's appeal, the criteria for evaluating intervertebral 
disc syndrome were revised, effective September 23, 2002.  
See 67 Fed. Reg. 56509-56516 (September 4, 2002).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Diagnostic Code 5295 provides that a 20 percent evaluation is 
warranted or lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, in a standing position.  Where symptoms are 
severe with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  As reflected below, the RO has assigned 
staged ratings for the veteran's low back disability.

i.  March 11, 1992 to July 31, 1997

For the period from March 11, 1992, to July 31, 1997, the 
veteran's low back disability was rated as 20 percent 
disabling pursuant to the criteria for intervertebral disc 
syndrome.  On review of the evidence pertaining to the period 
in question, the Board concludes that the veteran's low back 
disability warranted a 40 percent evaluation pursuant to 
Diagnostic Code 5292, for limitation of motion of the lumbar 
spine.  In this regard the Board notes that range of motion 
testing during a December 1996 VA examination revealed 
limitation that more closely approximated severe than 
moderate.  Muscle strength of the veteran's lower extremities 
was only fair, and he had pain on direct palpation.  

The Board has also considered whether a higher rating for 
this period is available under other potentially applicable 
diagnostic codes.  While sciatic irritation was noted on the 
December 1996 examination, no neurological symptoms were 
evident at that time and the July 1995 VA neurological 
examination revealed no neurological deficits.  Since there 
is no objective evidence of intervertebral disc syndrome, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) 
is not warranted in this case.  The amended criteria are not 
for application because they became effective subsequent to 
July 1997.

ii.  Period from August 1, 1997

With regard to the period from August 1, 1997, the Board has 
concluded that a rating in excess of 40 percent for the 
veteran's low back disability is not warranted.  In this 
regard the Board notes that limitation of the veteran's 
lumbar spine as recorded at his February 2001 VA examination 
most nearly approximates severe.  The criteria for limitation 
of motion of the lumbar spine do now allow a higher rating.  
Moreover, there is no evidence of ankylosis of the lumbar 
spine, nor does the veteran allege that his lumbar spine is 
ankylosed.

Although the veteran's representative has alleged 
neurological symptoms, the February 2001 examiner found no 
radiculopathy or neuropathy related to the veteran's low back 
disability, and, as discussed above, the earlier VA 
examinations also failed to disclose objective evidence of 
intervertebral disc syndrome.  Therefore, neither the former 
nor current criteria for evaluating intervertebral disc 
syndrome are for application.  

Therefore, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for a higher 
rating during the period beginning August 1, 1997.  

Increased Evaluation for Anxiety Reaction

Service connection, with a disability evaluation of 30 
percent, has been in effect for anxiety reaction since May 
1959.  The veteran submitted the instant claim for increase 
in December 2000.

A VA psychiatric examination was conducted in February 2001.  
The veteran denied that he sought any type of increase for 
anxiety disorder and indicated that he was unaware that a 
claim for an increased rating for psychiatric disability had 
been filed.  He maintained that he was primarily interested 
in obtaining a 100 percent evaluation for his back 
disability, and indicated his belief that the examination was 
related to that claim.  He declined the examination.  The 
examiner pointed out that he had examined the veteran in 1995 
and had, at that time, indicated that the veteran did not 
have an anxiety disorder or any other type of psychiatric 
condition.  He indicated his belief that the veteran's 
condition in service and since then was Tourette's syndrome 
and that the veteran had never had a psychiatric disorder.  

The veteran's anxiety reaction is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9400, which provides that a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Having reviewed the merits of this claim, the Board concludes 
that a disability evaluation in excess of 30 percent is not 
warranted for the veteran's anxiety reaction.  In this regard 
the Board notes that the February 2001 psychiatric examiner 
pointed out that on examination in 1995, no psychiatric 
disability had been found and that the veteran's symptoms 
dating to 1944 were caused by Tourette's syndrome.  He 
concluded that it would be senseless for the veteran to seek 
an increase in his service-connected psychiatric disability 
when such a disability did not currently exist.  In fact, the 
veteran declined to undergo the February 2001 examination and 
has not alleged the existence of symptoms or impairment 
warranting an increased rating.  There is no other basis in 
the record for granting an increased rating for this 
disability.  Accordingly, the claim must be denied.


ORDER

Entitlement to an effective date earlier than March 11, 1992, 
for the award of service connection for low back disability 
is denied.

Entitlement to an initial schedular evaluation for low back 
disability of 40 percent for the period from March 11, 1992, 
to July 31, 1997 is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to an initial schedular evaluation for low back 
disability in excess of 40 percent is denied.

Entitlement to an increased rating for anxiety reaction is 
denied.


REMAND

With respect to the veteran's claim for a total rating based 
on unemployability, the Board notes that the record reflects 
that the veteran has a high school education and experience 
working as a machinist and in factories.  A VA physician who 
examined the veteran in February 2001 concluded that the 
veteran's back disability would not preclude sedentary 
employment in an office setting but would preclude any job 
requiring labor or anything physical.

As noted above, the veteran is currently rated as 40 percent 
disabled for his low back disability and as 30 percent 
disabled for his psychiatric disability.  The combined 
evaluation for the veteran's service-connected disabilities 
is 60 percent.  

A total rating based on unemployability due to service-
connected disabilities may be granted if the service-
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2002).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

The appellant does not meet the minimum schedular criteria 
for a total rating based on unemployability.  For claimants 
such as the appellant who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).

In view of the evidence indicating that the veteran's back 
disability precludes more than sedentary employment and the 
evidence indicating that the veteran has a limited 
educational background and no prior job in a sedentary 
position, the Board believes that this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.

The Board further notes that in view of the opinion of the 
February 2001 VA examiner to the effect that the diagnosis of 
an anxiety disorder in service was in error and that the 
symptoms attributed to an anxiety disorder were due instead 
to the veteran's Tourette's syndrome, the RO should 
adjudicate the issue of entitlement to service connection for 
Tourette's syndrome before the Board decides the veteran's 
total rating claim.   

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should undertake any 
development it determines to be 
warranted.

2.  Then, the RO should adjudicate the 
issue of entitlement to service 
connection for Tourette's syndrome and 
inform the veteran of his appellate 
rights with respect to this 
determination.

3.  The RO should then refer the 
veteran's claim for a total rating based 
on unemployability due to service-
connected disabilities to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration unless 
the RO is able to grant the claim to the 
veteran's satisfaction without such 
referral.  

4.  If the foregoing does not result in 
the benefit sought on appeal being 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

